DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-22, drawn to a method for providing an interactive experience via detecting skeletal features of a person in images, classified in CPC subgroups G06V40/10,103,107,20,23,25,28.
II. Claims 23-24, drawn to methods for calibrating a camera, which comprises the features of “determining a difference between the image of the target and a physical characteristic of the calibration target; determining a characteristic of the camera based on the difference; and moving the target automatically by an actuator on a predefined path within the field of view of the camera”, classified in CPC subgroups G06T7/70,73,74,75,80,97.
III. Claims 25-26, drawn to methods for calibrating a camera system, which comprises the features of “determining a respective position of the reference point with respect to each of the plurality of cameras; adjusting position information of the camera based on the respective position of the reference point; constructing a virtual representation of the field of view in three dimensions based on the reference point in the physical environment” , classified in CPC subgroups G06T7/70,73,74,75,80,97.
IV. Claims 27-30, drawn to a system for augmenting a user experience comprising a wearable device, classified in CPC subgroups H04B10/11,116,80 and A41D1/002.

The inventions are independent or distinct, each from the other because:
Inventions I, II, III, and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
In the instant case, subcombination I has separate utility such as determining a first skeletal feature of the person based on the at least two images, determining a position characteristic of the first skeletal feature, constructing from the first skeletal feature a vector in three dimensions corresponding to the position characteristic, and outputting an interactive effect based on the position characteristic. Subcombination II has separate utility such as determining a difference between the image of the target and a physical characteristic of the calibration target, determining a characteristic of the camera based on the difference, and moving the target automatically by an actuator on a predefined path within the field of view of the camera. Subcombination III has separate utility such as determining a respective position of the reference point with respect to each of the plurality of cameras, adjusting position information of the camera based on the respective position of the reference point, and constructing a virtual representation of the field of view in three dimensions based on the reference point in the physical environment. Subcombination IV has separate utility such as encoding data related to a virtual characteristic of a wearable article, transmitting the encoded data to an entertainment environment, where a detector in the entertainment environment that detects the transmitted data, and changing a characteristic of the entertainment environment according to the virtual characteristic of the wearable article. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired separate status in the art in view of their different classification (e.g. Inventions I, II, and IV are provided with different classifications);
the inventions have acquired a separate status in the art due to their recognized divergent subject matter (e.g. Inventions II and III recites divergent subject matter, where Invention II requires determining a difference between the image of the target and a physical characteristic of the calibration target, and Invention III requires constructing a virtual representation of the field of view in three dimensions based on the reference point in the physical environment);
the inventions require a different field of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was made to Gina Cornelio (Reg. No. 64,336) on 17 March 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661